Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 1 July 2022.
ALLOWABLE SUBJECT MATTER
The following is an Examiner's Statement of Reasons for Allowance: the prior art made of record fail to teach the combination including the limitations of:

(Claim 1) “…a command decoder configured to generate a plurality of internal command signals in response to an external command requesting a MAC calculation; and a MAC command generator configured to generate and output a plurality of MAC command signals in response to the plurality of internal command signals, wherein a first storage region corresponding to a storage region of the first group of storage regions, a second storage region corresponding to a storage region of the second group of storage regions, and a first MAC operator corresponding to a MAC operator of the plurality of MAC operators constitute a MAC unit, and wherein the first MAC operator is configured to receive first data and second data from the first and second storage regions, respectively, through the GIO line to perform a MAC arithmetic operation of the first and second data and to output a result of the MAC arithmetic operation.”
 
[Claims 2-20 indicated allowable by virtue of depending from and incorporating the subject matter of claim 1.]

(Claim 21) “…a command decoder configured to generate a plurality of internal command signals in response to an external command requesting a MAC calculation; and a MAC command generator configured to generate and output a plurality of command signals in response to the plurality of internal command signals, wherein a first storage region corresponding to a storage region of the first group of storage regions, a second storage region corresponding to a storage region of the second group of storage regions, and a first MAC operator corresponding to a MAC operator of the plurality of MAC operators constitute a MAC unit, and wherein the first MAC operator is configured to receive first data from the first storage region through the first BIO line and to receive second data from the second storage region through the second BIO line and configured to perform a MAC arithmetic operation of the first and second data to output a result of the MAC arithmetic operation.”

[Claims 22-40 indicated allowable by virtue of depending from and incorporating the subject matter of claim 21.]

(Claim 41) “…a plurality of multiplication/accumulation (MAC) operators configured to communicate with the plurality of storage regions through a bank input/output (BIO) line and configured to communicate with the global buffer through a global input/output (GIO) line..a plurality of multiplication/accumulation (MAC) operators configured to communicate with the plurality of storage regions through a bank input/output (BIO) line and configured to communicate with the global buffer through a global input/output (GIO) line.”
[Claims 42-58 indicated allowable by virtue of depending from and incorporating the subject matter of claim 41.]
(Claim 59) “…wherein the first MAC operator is configured to receive first data and second data from the first and second storage regions, respectively, to perform a MAC arithmetic operation of the first and second data and to output a result of the MAC arithmetic operation, wherein the PIM device is configured to perform the MAC arithmetic operation in response to a plurality of MAC command signals, and wherein the plurality of MAC command signals are sequentially generated.”
[Claims 60-64 indicated allowable by virtue of depending from and incorporating the subject matter of claim 59.]

RESPONSE TO ARGUMENTS
Applicants’ arguments filed 1 July 2022 have been carefully and fully considered and are persuasive. As noted supra the case is in condition for allowance. 

CONCLUSION
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173. The examiner can normally be reached MON THROUGH FRI 9:30 TO 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KALPIT PARIKH/
Primary Examiner, Art Unit 2137
KALPIT . PARIKH
Primary Examiner
Art Unit 2137